Citation Nr: 0203745	
Decision Date: 04/24/02    Archive Date: 05/02/02	

DOCKET NO.  01-10 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for residuals of shell 
fragment wounds to the left elbow, left forearm, scalp, right 
thigh and right foot.



REPRESENTATION

Appellant represented by:	Wade Bosley, Attorney



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from March 1972 to 
October 1976.  He claims to have performed additional service 
from March 1969 to March 1972; this service is not officially 
verified.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 15, 2000, rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD) 
and for service connection for residuals of shrapnel wounds 
to the left elbow, left forearm, right scalp, left thigh and 
right foot.


FINDINGS OF FACT

1.  Active military service by the veteran has been verified 
by the service department for the period from March 1972 
through October 1976.  

2.  The record does not contain competent evidence that the 
veteran had active military service during any period other 
than from March 1972 through October 1976 or that he served 
in Vietnam at any time.

3.  The veteran did not serve in combat and has submitted no 
competent evidence to corroborate his claims of exposure to 
stressors for PTSD during service.  

4.  The veteran is not shown to have PTSD associated with 
active military service.

5.  The record does not contain competent evidence that the 
veteran sustained shell fragment wounds to the left elbow, 
left forearm, scalp, right thigh or right foot during 
service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107, 7104 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.203, 3.304(f) (2001).  

2.  Residuals of shell fragment wounds of the left elbow, 
left forearm, scalp, right thigh and right foot were not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107, 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.203 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter -- the VCAA  

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (VCAA).  In general, 
the VCAA provides that the VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary of Veterans Affairs, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA, Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  The VA issued regulations to implement the VCAA in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The VCAA and regulations essentially provide that the VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, the VCAA requires the VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, the VA is to 
specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part the VA will attempt 
to obtain on behalf of the claimant.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim).  

The circumstances of the present case and the allegations 
made by or on behalf of the veteran raise an issue as to the 
sufficiency of the RO's efforts to obtain the documentation 
necessary to fully and accurately verify the dates and 
locations of the veteran's military service -- specifically, 
to confirm the claims that he entered service in March 1969 
rather than March '72, served three tours in Vietnam, and 
received combat wounds during this service.  The veteran's 
DD Form 214 MC showing service from March 10, 1972, through 
October 14, 1976, was obtained at the time of the veteran's 
original compensation claim in June 1999.  Thereafter, on 
July 29, 2000, the RO requested that the service department 
supply the veteran's complete service medical records, verify 
the dates of service, verify the facts and circumstances 
concerning his discharge from service, and document the dates 
of Vietnam service.  In January 2000, the service department 
replied that the requested medical and dental records had 
been mailed but that the standard source documents for 
verifying the facts and circumstances surrounding discharge 
from service were not available.  The service department also 
indicated that documents or information concerning the dates 
of service in Vietnam were "not a matter of record."  On 
March 16, 2000, the RO requested that the service department 
provide the veteran's personnel file plus his 201 file.  In 
September 2000, the service department furnished documents 
relating to court-martial actions against the veteran during 
service.  In April 2001 the RO submitted a followup request 
for information from the veteran's personnel file, including 
a special search to obtain records whether the veteran had 
more than one period of service and to obtain any additional 
service medical records that may be available.  

The information of record as the result of these searches 
consists of the veteran's service medical records, his DD 
Form 214 MC, records relating to multiple courts-martial of 
the veteran, and statements to the effect that no further 
documents are available or are shown to exist.  The VCAA and 
its implementing regulation permit efforts to obtain records 
from a Federal department or agency to end only if the VA 
concludes that such records do not exist or that further 
attempts to obtain them would be futile.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The VA may 
conclude that no further efforts are required when the 
Federal department or agency advises that the requested 
records do not exist or that the custodian does not have 
them.  By this standard, the RO's efforts to clarify the 
dates and circumstances of the veteran's service appear to be 
adequate since the service department has expressly stated 
that all available records have been furnished, that the 
standard source documents regarding the facts and 
circumstances of service are not available, and that no 
records concerning Vietnam service are available.  These 
certifications are adequate to satisfy the VCAA requirements 
notwithstanding that the service department evidently did not 
reply to the April 2001 request containing followup questions 
regarding the veteran's service.  In addition, the 
sufficiency of the RO efforts to satisfy the VCAA must be 
assessed in light of the fact that the likelihood that the 
veteran did not serve during the dates and under the 
circumstances claimed is cross-referenced by other evidence 
of record, as discussed below.  

The record reflects that the RO has informed the veteran on 
several occasions of the requirements of the law and of the 
evidence necessary to substantiate his service connection 
claims.  A letter containing this information was sent to him 
on March 30, 1999, following receipt of the initial claim, 
and a subsequent letter dated August 9, 1999, explained the 
specific information required for adjudication of the PTSD 
claim.  A December 20, 2000, letter explained the VA efforts 
required pursuant to the VCAA and advised the veteran of the 
additional information required from him.  The veteran has 
been informed repeatedly of his right to submit additional 
evidence and he has done so on numerous occasions.  The 
veteran and his attorney have identified no additional 
medical records which would serve to clarify the issues 
involved in the appeal, nor has the Board identified any from 
the record.  

The development of the claim for service connection for PTSD 
would ordinarily include the scheduling of a psychiatric 
examination pursuant to 38 U.S.C.A. § 5103A(d) (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 
C.F.R. §§ 3.159(c)(4)) which provide that in a claim for 
disability compensation, a VA medical examination will be 
provided or a medical opinion obtained if it is determined 
that an examination or an opinion is necessary to decide the 
claim.  See also 38 C.F.R. § 3.326(a) (2001).  However, in 
this case an examination would assist the veteran in 
substantiating his claim only if the claimed stressors for 
PTSD were documented.  Since the outcome of this appeal turns 
on the question of whether the veteran had service during the 
time and under the circumstances claimed, and since the 
Board's determination on that matter below is adverse to the 
veteran, a psychiatric examination would serve no useful 
purpose.  The statute and regulations permit the VA to 
refrain from providing assistance if the record indicates 
that there is no reasonable possibility that further 
assistance would substantiate the claim.  That is clearly the 
case here.  38 U.S.C.A. § 5103(a)(2) (West Supp. 2001); 
38 C.F.R. § 3.159(d).  Accordingly, the Board finds that the 
duty to assist has been satisfied to the extent applicable 
and that the VA has met its statutory obligations under the 
VCAA.  Appellate consideration of the issues on appeal may 
therefore proceed without further VA assistance or 
notification to the veteran.  

Factual background  

Service department medical records show that the veteran 
underwent an examination in November 1971 in Indianapolis, 
Indiana, for purposes of Marine Corps service.  The report 
indicated that his total years of Government service, both 
military and civilian, was "0" for each.  Service medical 
records dated from March 1972 through July 1976 show that the 
veteran was seen on numerous occasions over the years for 
various medical conditions.  There was no reference to a 
shell fragment wound or PTSD.  Numerous entries throughout 
service identified the location of the medical facility where 
medical attention was given as Camp Pendleton, California.  

The veteran filed his original claim for VA disability 
compensation in June 1999.  He identified the conditions for 
which service connection was sought as PTSD and residuals of 
wounds of the left forearm, left elbow, right rear of head, 
left thigh, and right foot between the 3rd and 4th toes.  He 
claimed to have entered service in March 1969 and to have 
been separated in June 1976.  

A DD Form 214 MC received in connection with the claim stated 
that the veteran had entered active military service on March 
10, 1972, and had been separated on October 14, 1976, at 
which time he had been transferred to the Marine Corps 
Reserve.  The terminal date of his Reserve obligation was 
July 9, 1978.  The form contained a record of service which 
indicated that his net active service was 3 years, 10 months 
and 25 days, that he had no prior active service, that he had 
prior inactive service of 3 months, 17 days, and that he had 
had no foreign or sea service.  His decorations, medals and 
other citations consisted of the Rifle Expert Badge and the 
National Defense Service Medal.  Six periods of time lost 
totaling 250 days were shown:  September 6 through September 
8, 1972 (2 days), September 17 through October 30, 1972 (44 
days), October 31 through November 17, 1972 (18 days), 
December 29, 1972, through February 18, 1973 (52 days), June 
24 through July 31, 1973 (37 days), and August 10 through 
November 14, 1973 (97 days).

Service department personnel records show that the veteran 
was tried by special court-martial in November 1972, March 
1973 and September 1973 on charges involving unauthorized 
absences and violation of restrictions.  The punishments 
imposed in these proceedings included confinement at hard 
labor, reduction in grade, and forfeiture of pay.

In an August 1999 statement, the veteran claimed that on 
February 19, 1969, while stationed on Hill 327 with the 1st 
Marine Division, he and [redacted] had come under 
small arms fire and a mortar barrage in which Mr. [redacted] had 
received mortal chest and head wounds while he, the veteran, 
received shrapnel wounds in the right shoulder, left elbow 
and forearm, and right foot.  He claimed that Mr. [redacted] had 
died in his arms.  The veteran was then taken by medivac to 
Quang Tri Medical Station and from there to the 1st Medical 
Battalion at Da Nang, from which he was flown to the U.S.S. 
Sanctuary where he remained for a short time before being 
flown to Camp Pendleton.  The veteran further alleged that in 
April 1971, while stationed with the 3rd Force Reconnaissance 
in the Ashau Valley, he came under mortar attack on night 
patrol and received another shrapnel wound to the left inner 
thigh for which he was treated at the battalion aid station.  

In June 1999, a VA psychiatrist, E. A. Deloria, M.D., 
reported that the veteran had been coming to a VA facility 
for treatment of PTSD since March 1999.  He related that the 
veteran had served in combat in Vietnam in three tours of 
duty in 1969, 1971 and 1973 and had suffered major traumatic 
events.  The veteran had frequent distressing recollections 
of combat actions, including recurring nightmares as well as 
other symptoms.  The veteran was deemed to be unemployable by 
reason of PTSD.

In an August 1999 statement, T. P. Donovan, A.C.S.W., a VA 
social worker, reported that the veteran had received VA 
treatment since March 1999 for PTSD.  The statement indicated 
that traumatic experiences had been repressed and suppressed 
and were now beginning to surface in the form of intrusive 
events.  The statement indicated that the veteran had extreme 
survivor guilt as a result of a specific traumatic stressor 
in which his friend and comrade, "Oklahoma," had died.  VA 
outpatient treatment records dated in 1999 pertaining to 
treatment for a disorder diagnosed as PTSD are of record.

The veteran underwent a VA examination in August 1999 for 
compensation purposes.  It was reported that in 1969, while 
in Vietnam, he had been ambushed and struck with mortar fire 
which had resulted in several wounds.  The veteran claimed 
that he had spent roughly one year in the hospital and in 
rehabilitation after his injuries in Vietnam.  On 
examination, a number of scars of the left upper arm, right 
posterior parietal scalp, the dorsal aspect of the right 
foot, the left inner thigh and right shoulder were described.  
The diagnosis was numerous scars secondary to mortar fire 
explosion in 1969 while stationed in Vietnam.  

In September 1999 the veteran underwent a psychiatric 
evaluation at the Alpine Clinic for purposes of a Social 
Security disability evaluation.  He reported having served 
three tours in Vietnam from 1969 to 1977.  He claimed that he 
had a friend with whom he had an agreement that "if either of 
us was hurt really badly that we wouldn't make it that we 
would finish the job off," which he said he did.  As he said 
this he broke down crying and began to visually shake.  He 
reported that his symptoms included hallucinatory-like 
activity and thoughts that people were laughing at him.  The 
diagnosis on Axis I was PTSD, severe.  

In a letter dated January 3, 2001, the veteran's attorney 
summarized the facts alleged by the veteran concerning his 
military service.  He indicated that the veteran had first 
enlisted in the Marines toward the end of 1968, at which time 
he was taken to the examination facility personally by his 
recruiter and was walked through the process, which included 
the signing of a waiver by his parents indicating that he was 
17 years old, even though he was actually 15.  The veteran 
took boot camp for four weeks in San Diego, and was then sent 
to his unit.  The attorney stated that the veteran's first 
tour in Vietnam began in January 1969 where he was assigned 
to Company A, 1st Combat Engineers, 1st Marine Division, 
based at Quang Tri.  The second tour began in June 1971 and 
lasted 13 months until he returned to Camp Pendleton until 
June 1973, when his third tour in Vietnam began.  The veteran 
was alleged to have gone to Vietnam when the pullout started 
and was there for six months beginning in approximately June 
1973 destroying what had been put up earlier.  The letter 
stated that the veteran's job during his tours consisted 
mostly of going on road sweeps, sweeping mine fields, 
pounding the ground and blowing things up.  During the third 
tour, the veteran was with the 3rd Force Recon that took over 
after the 1st Marines pulled out.

Enclosed with the letter was a copy of an enlistment contract 
for his reenlistment.  The form indicated that the veteran 
had been discharged on March 9, 1972, a date which, according 
to the attorney, was the end of a three-year tour.

In April 2001 the RO forwarded the foregoing form and the 
information supplied by the attorney to the Commandante of 
the Marine Corps.  The Commandant replied later in April 2001 
that the information contained in the veteran's claim was 
insufficient for the purpose of conducting a meaningful 
research.  The reply stated that the service document 
provided did not show that the veteran was in the Marine 
Corps in 1969 but that he enlisted in the Marine Corps 
Reserve on November 24, 1971, and was discharged on March 9, 
1972, to enlist in the regular Marine Corps.  The Commandant 
cited the information on the Form DD 214 showing no prior 
active service before March 10, 1972, and showing prior 
inactive service of 3 months and 17 days, which was 
substantiated by the contract for Reserve service from 
November 1971 to March 1972.

Other evidence submitted by the veteran includes extensive 
medical records from the White County Memorial Hospital and 
from St. Elizabeth's Hospital dated in 1999 pertaining to 
disorders unrelated to the present appeal.  Also of record 
are a statement from P. Martin concerning the veteran's 
psychiatric symptoms and a copy of a Social Security 
Administration award letter.

Legal Criteria  

Service connection may be established for disability that 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110 (wartime), 1131 (peacetime) (West 1991 & 
Supp. 2001).  If the disability is not shown to have been 
chronic in service, continuity of symptomatology after 
separation is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of military 
service submitted by an appellant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions:

(1) the evidence is a document issued by 
the service department.  A copy of an 
original document is acceptable if the 
copy was issued by the service department 
or if the copy was issued by a public 
custodian of records who certifies that 
it is a true and exact copy of the 
document in the custodian's custody; and

(2) the document contains needed 
information as to length, time, and 
character of service; and

(3) in the opinion of the VA the document 
is genuine and the information contained 
in it is accurate.  

38 C.F.R. § 3.203(a) (2001).  

The substantive elements required to establish service 
connection for PTSD are set forth in 38 C.F.R. § 3.304 
(2001).  The version of the regulation applicable to claims 
received after March 7, 1997, provides as follows:  

Service connection for PTSD requires 
medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this 
chapter, a link, established by medical 
evidence, between current symptoms and an 
in-service stressor; and credible 
supporting evidence that the claimed 
inservice stressor actually occurred.  If 
the evidence establishes that the veteran 
engaged in combat with the enemy and the 
claimed stressor is consistent with the 
circumstances, conditions, and hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions and hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (effective March 7, 1997).  Authority: 
38 U.S.C.A. § 1154(b) (West 1991); See also Anglin v. West, 
11 Vet. App. 361, 367 (1998); Cohen v. Brown, 10 Vet. App. 
128 (1997).  

Adjudication of a PTSD claim requires evaluation of the 
evidence in light of the place, type, and circumstances of 
service.  If the veteran's service involved actual combat 
with the enemy, he is entitled by virtue of 38 U.S.C.A. §  
1154(b) (West 1991) to have his claim reviewed under a 
relaxed evidentiary standard.  Where it is determined that 
the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, his lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their occurrence, and no further development 
or corroborative evidence will be required, provided that the 
veteran's testimony is "satisfactory" and "consistent with 
the circumstances, condition, or hardships of such service."  
Zarycki v. Brown, 6 Vet. App. 91 (1993).  Where it is not so 
determined, allegations about the occurrence of stressful 
events in service must be corroborated by "credible 
supporting evidence" and must not be contradicted by service 
records.  38 C.F.R. § 3.304(f) (2001);  Doran v. Brown, 6 
Vet. App. 283, 289 (1994);  Zarycki, Id.  See also Cohen, 
supra; Moreau v. Brown, 9 Vet.App. 389 (1996);  Dizoglio v. 
Brown, 9 Vet.App. 163 (1996).  

The question of whether the veteran was exposed to a stressor 
in service is factual in nature, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991), aff'd on reconsideration, 1 
Vet.App. 406 (1991);  Wilson v. Derwinski, 2 Vet.App. 614 
(1992).  Whether the evidence establishes the occurrence of 
stressors is decided by adjudicators; if stressors are found 
to have occurred, the question of whether they were of 
sufficient gravity to cause PTSD requires a determination by 
medical professionals.  

Evidence to support a claim that a veteran engaged in combat 
may include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  The VA is not 
required to accept the veteran's assertion that he engaged in 
combat.  Gaines v. West, 11 Vet. App. 353 (1998).  Neither is 
the VA required to accept statements or testimony which is 
inherently incredible.  See Samuels v. West, 11 Vet. App. 433 
(1998).  The VA General Counsel issued a binding opinion in 
October 1999 elaborating on the meaning of the phrase 
"engaged in combat with the enemy."  VAOPGCPREC 12-99 (Oct. 
18, 1999).  Precedent opinions of the General Counsel are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 1999).  

Evidence submitted in support of a claim for VA benefits is 
generally presumed to be credible in the stage of 
development, unless the statements are inherently incredible 
or beyond the competence of the person making them.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993); see Samuels v. West, 11 Vet. App. 433, 
436 (1998) (where a veteran sought service connection for 
post- traumatic stress disorder, based upon multiple 
stressors occurring during "combat" in Vietnam, and the 
record clearly showed he had never served in Vietnam, no 
presumption of credibility attached to his statements of his 
in-service claimed stressors).  

Analysis  

As discussed above, the 38 C.F.R. § 3.304(f) sets forth three 
elements that must be satisfied in order for service 
connection for PTSD to be granted.  The record must show:  
(1) A current medical diagnosis of PTSD, (2) medical evidence 
of a causal nexus between currently-diagnosed PTSD and the 
claimed in-service stressor, and (3) credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  Moreau v. Brown, 9 Vet. App. 389 (1996).  In view 
of the circumstances of this case, the third element must be 
considered first.

The stressful events to which the veteran attributes his 
current psychiatric illness are alleged to have occurred on 
various occasions between 1969 and 1971, the period during 
which he claims to have served the first two of his claimed 
three tours of duty in Vietnam.  His claim to have been in 
service continuously from March 1969 conflicts with both the 
official record of his service, his DD Form 214 MC, and the 
official service department certifications, which show that 
he entered military service in March 1972 and was separated 
in October 1976.  

By regulation, the VA is bound by the certification from the 
service department regarding the nature and dates of the 
veteran's service.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the "VA is prohibited 
from finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces," and that "service 
department findings are binding on the VA for purposes of 
establishing service in the U.S Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see 38 C.F.R. § 3.203 
(2001); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); 
Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994).  If a veteran 
disagrees with the information contained on those records, 
his remedy, if any, must be pursued with the Army Board for 
the Correction of Military Records.  See Cahall at 237.  

The evidence offered by the veteran to establish military 
service during the period claimed consists primarily of his 
own allegations, which he has presented in writing to the RO 
and in verbal form to various clinicians.  He has also 
submitted a copy of a reenlistment contract which, contrary 
to his contentions, serves to reinforce the conclusion that 
he had no active service before March 1972.  Neither the 
unsupported allegations nor the enlistment contract is 
competent evidence that my be accepted as verification of the 
claim of additional service for VA purposes.  

For the period of documented service from March 1972 to 
October 1976, the controlling fact is that the veteran 
clearly did not serve in Vietnam at any time, let alone in 
combat.  Uncorroborated stressor stories constitute 
acceptable proof of the occurrence of the claimed events only 
where a veteran is shown to have participated in combat 
within the meaning of 38 U.S.C.A. § 1154(b).  Where no 
evidence of combat is presented, "lay testimony regarding in-
service stressors is insufficient to establish the occurrence 
of the stressor and must be corroborated by 'credible 
supporting evidence'".  Cohen v. Brown, 10 Vet. App. 142 
(1997).  In this case, the documentary evidence from official 
sources shows that the veteran never served in Vietnam, 
either before or after March 1972.  He received no medals or 
decorations based on Vietnam service or combat.  The DD Form 
214 MC and the enlistment contract submitted by the veteran 
himself contain no reference to prior service or to foreign 
service.  The service medical records contain a large number 
of entries recorded at Camp Pendleton, California, on dates 
and at intervals which show that it would have been 
impossible for him to have served in Vietnam in 1973.  

In this regard, the circumstances of this case are factually 
similar to those in Samuels v. West, 11 Vet. App. 433 (1998), 
wherein the claimant alleged PTSD stressors related to 
service in Vietnam.  Noting that evidentiary assertions 
generally must be accepted as true for the purpose of 
establishing a well-grounded claim, the Court held 
"exceptions to this rule occur when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the 
assertion."  Samuels, at 435.  Similarly, the claimant's 
clear failure to perform duty in Vietnam at any time of 
necessity invalidated any claim of stressor occurrence during 
Vietnam combat.  In the present case, in the context of the 
service department's documentation and certification of the 
dates and circumstances of the veteran's military service and 
the veteran's own inability to provide competent evidence to 
substantiate his allegations, the specific stressor stories 
offered by the veteran are not acceptable proof of service.  
They are inherently incredible and, in the context of the 
total record, preposterous.  

With respect to the requirement that an award of service 
connection for PTSD be based on a current diagnosis of the 
disorder, the record is replete with examination and 
treatment documents showing a diagnosis of PTSD.  The reports 
contain lengthy, detailed, and oft-repeated accounts by the 
veteran of stressful combat-related events in Vietnam which 
were accepted uncritically and at face value by the 
clinicians.  However, it is well settled that VA adjudicators 
are not bound to accept medical opinions based on 
uncorroborated accounts of stressors.  Wood v. Derwinski, 1 
Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 
406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Likewise, the veteran's own opinion that he has PTSD is not 
competent evidence.  The Court has held that a veteran is not 
competent to provide a medical opinion diagnosing himself 
with PTSD.  See Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991); Contreras v. Brown, 5 Vet. App. 492 (1993).  

Based on the evidence of record and the foregoing analysis, 
and for the reasons and bases stated herein, the Board finds 
that a preponderance of the evidence establishes 
unequivocally that the veteran did not have military service 
during the period in which the alleged PTSD stressors are 
alleged to have occurred, that he did not serve in Vietnam at 
any time during the documented period of service from March 
1972 to June 1976, and that he does not now have PTSD related 
to military service.  Where a preponderance of the evidence 
is against a claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b).  

III.  Service Connection for Shell Fragment Wound Residuals

The veteran's service medical records contain no reference to 
injuries received during service as the result of bullet or 
shrapnel wounds in either foreign or domestic service.  None 
were reported at the time of examination for separation from 
service.  Post service medical records include the report of 
a VA physical examination which disclose multiple superficial 
scars in the areas now claimed by the veteran as having been 
wounded in service.  The origin of these scars cannot be 
determined from the record.  However, in view of the absence 
of documentation in service, there is no corroboration for 
the veteran's allegation that the scars represent residuals 
of shell fragment wounds received during service.

In addition, the shell fragment wounds are claimed to have 
been received during the period of active service which the 
veteran claims to have taken place before the period of 
service certified by the service department beginning in 
March 1972.  For the reasons discussed at length above, that 
period of service is not officially verified and cannot be 
the basis for a determination of service connection for any 
disability claimed to have been incurred in or aggravated 
therein, nor did the veteran serve in Vietnam during the 
period of certified service.  To that extent, the analysis 
with respect to the claimed shell fragment wounds parallels 
that set forth above with respect to claimed stressors for 
PTSD.  

Accordingly, a preponderance of the evidence of record is 
against the claim for service connection for residuals of 
shell fragment wounds and the benefit of the doubt rule does 
not apply.  38 U.S.C.A. § 5107(b) (West 1991).  


ORDER

Service connection for PTSD is denied.

Service connection for residuals of shell fragment wounds of 
the left elbow, left forearm, scalp, right thigh and right 
foot is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

